372 F.2d 133
RELIANCE NATIONAL LIFE INSURANCE COMPANY, Appellant,v.Margaret HACKELMAN, Appellee.
No. 21139.
United States Court of Appeals Ninth Circuit.
Jan. 25, 1967.

John R. Faust, Jr., Cake, Jaureguy, Hardy, Buttler & McEwen, Portland Or., for appellant.
Rives & Rogers, W. Michael Gillette, Portland, Or., for appellee.
Before CHAMBERS, HAMLEY and MERRILL, Circuit Judges.
PER CURIAM:


1
The plaintiff (appellee here) had no proof to spare, but we have concluded that there was an issue of fact which the district court could have decided either way.  We affirm the judgment against the defendant (appellant) as not clearly erroneous.